Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In response to Examiner Initiated Interview held with Applicant representative, Michael Shepherd (Reg. No. 64,231) on 02/08/22, Applicant representative agreed to the attached claim listing on 02/09/22.  See also Interview summary and attachment to interview summary.

The application has been amended according to the attachment to Examiner’s Amendment – Claim Listing.


Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims an apparatus, method and computer readable media for determining relationships in time-series data.  
The Apparatus, a device, as in claim 1 comprises a tile array comprising a plurality of tiles; and a plurality of input RAMs, and a plurality of output RAMs, wherein the device is configured to perform operations comprising: receiving a plurality of input activations for a first layer of a model; and performing, at each time step of a plurality of time steps corresponding respectively to operations performed on tile columns within each tile column of a plurality of tile wide columns of the tile array, the operations comprising: distributing different feature values of a respective single input activation location along the tile column of a respective tile wide column, performing respective multiplications using a same respective weight for tiles in a the respective tile column for the time step, computing a respective output result for each respective tile column for the time step including computing a sum of results of the multiplications for the tile column, and storing the respective output result for the tile column in a particular output 
	The primary for allowance are the combination of limitations as claimed wherein feature values are distributed along tile columns, specifically the following limitation in combination with the remaining limitations:  
distributing different feature values of a respective single input activation location along the tile column of a respective tile wide column.

	With respect to Zhang, Examiner adopts Applicant rationale set forth in arguments provided 12/13/21.
	Furthermore US 2020040036 A1 Huynh et al., (hereinafter “Huynh”) discloses a convolutional array wherein one or more hardware processors load weight elements from a memory into the array to perform convolution operations to generate output data (abstract, Fig 4B). Huynh further discloses each column of processing engines provide partial sums output to column summation buffers (Fig 4B, 4C, [0065-0072]).  Huynh does not, however, explicitly disclose distributing different feature values of a respective single input activation location along the tile column of a respective tile wide column.
	Y. Chen et al., DaDianNao: A Machine-Learning Supercomputer, 47th Annual IEEE/ACM International Symposium on Microarchitecture, IEEE Computer Society, 2014 (hereinafter “Chen”) discloses a multi-chip machine learning architecture that includes on-chip storage (abstract).   Chen’s architecture includes a tile-based organization with two central eDRAM bands and a fat tree interconnect in which each tile banks input/output interfaces to/from the central eDRAM banks (fig 5).  Chen does not, however, explicitly disclose distributing different feature values of a respective single input activation location along the tile column of a respective tile wide column.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182